DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/10/2021 is acknowledged.  The Applicant has cancelled claims 26, 32 and 34.  Claims 24-25, 27-31 and 33 are pending in the application and have been examined.
In view of the Applicant’s cancellation of claim 26 and amendment of the specification, the objection to the drawings and the Specification detailed in the Office action mailed on 12/10/2020 have been withdrawn. Furthermore, in view of the Applicant’s amendment of claim 28 and cancellation of duplicate claim 32, any objections to claims 28 and 32 have been withdrawn.
With regard to rejection of claims 25-34 under 35 U. S. C. §112(b) the Applicant asserts that claims 25-34 have either been cancelled or have been amended to recite “the composite photonic structure” in the preamble consistent with claim 24.  However the Examiner notes that the Applicant has not amended claim 33 which still recites “the device” in the preamble.  For the above reason at least the rejection of claim 33 under  35 U. S. C. §112(b) is maintained as detailed in the Office action mailed on 12/10/2020.
With regards to the Applicant’s arguments on claims 24-25, in view of the amendment of said claims the Examiner agrees with the Applicant that the anticipation rejections of said claims under 35 U. S. C. §102 (a)(1) is no longer applicable and therefore said rejections as detailed in the Office action mailed on 12/10/2020 have been raised new issues under 35 U. S. C. §112(b) and drawing issues which is the subject of this Office action.
Applicant's arguments presented in the amendment filed on 03/10/2021 have been fully considered. However the Applicant’s amendment has introduced new 35 U. S. C. §112(b) and drawing issues and has necessitated the Examiner to make this office action FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 27-31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “one or more layers of a structural material” on line 2, and then recites “a second layer of the one or more layers of a structural material” on lines 6-7. If the claimed composite photonic structure has possibly only one layer as claimed on line 2, it is unclear how there can be a second layer as claimed on lines 6-7?  The claimed limitations are inconsistent and contradictory. The lack of clarity due to said relative and subjective term and depends on point of view with respect to a reference point.  Since there is no reference point to which “beneath” is tied to, it has made the claim vague and indefinite.

Claims 25, 27-31 and 33 are rejected because they are dependent on claim 24 or an intermediate claim, and by virtue of their dependency on claim 24 they have all the deficiencies of their respective parent claims inherent in them.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the composite photonic structure, comprising: a photonic crystal including a plurality of periodically arranged features embedded within a first layer; and a fluorophore material disposed within a second layer that is beneath the first layer must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes It is not clear which Figure is representative of claim 24.

Allowable Subject Matter
Claims 24-25, 27-31 and 33 are rejected under 35 U. S. C. §112(b) for reasons detailed above.  However claims 24-25, 27-31 and 33 would be allowable if at least claim 24 is amended to overcome said rejections because none of the prior art teaches of a composite photonic structure, comprising: a photonic crystal including a plurality of periodically arranged features embedded within a first layer; and a fluorophore material disposed within a second layer that is beneath the first layer.

Final Rejection

Applicant's arguments presented in the amendment filed on 03/10/2021 have been fully considered. However the Applicant’s amendment has introduced new 35 U. S. C. §112(b) issues and has necessitated the Examiner to introduce new grounds of rejection presented in this Office action and make this office action FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886